FILED
                             NOT FOR PUBLICATION                            OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARLON ALCIDES PALMA-                            No. 08-70652
PLATERO,
                                                 Agency No. A078-323-612
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Marlon Alcides Palma-Platero, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
See He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007). We deny the petition

for review.

      The BIA did not abuse its discretion in denying Palma-Platero’s motion to

reopen because the BIA considered the evidence submitted and acted within its

broad discretion in determining Palma-Platero did not show prima facie eligibility

for the relief sought. See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may

deny a motion to reopen for failure to establish a prima facie case for the

underlying relief sought).

      We decline to consider Palma-Platero’s challenge to the BIA’s July 21, 2005

order because it has already been considered and rejected by this court in Palma-

Platero v. Gonzales, No. 05-74902 (9th Cir. Aug. 28, 2007). See Merritt v.

Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (explaining under the ‘law of the

case doctrine’ one panel of an appellate court will not reconsider questions which

another panel has decided on a prior appeal in the same case).

      Finally, we lack authority to consider Palma-Platero’s claim that the court

should reconsider its holding in Santos-Lemus v. Mukasey, 542 F.3d 738 (9th Cir.

2008). See Murray v. Cable Nat. Broadcasting Co., 86 F.3d 858, 860 (9th Cir.

1996) (“[O]nly a panel sitting en banc may overturn existing Ninth Circuit

precedent.”) (internal quotation and citation omitted).

      PETITION FOR REVIEW DENIED.

                                          2                                   08-70652